Citation Nr: 0622063	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected diabetes mellitus 
type II or hypertension.  


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that decision 
the RO denied entitlement to service connection for 
congestive heart failure and atrial fibrillation, claimed as 
secondary to service-connected diabetes mellitus type II or 
hypertension.  The veteran perfected an appeal of this issue.

In July 2005, a hearing before the undersigned Veterans Law 
Judge was held at the Little Rock, Arkansas RO.  A transcript 
of this hearing is of record.

In February 2006 the Board requested an expert medical 
opinion from the Veterans Health Administration (VHA).  The 
VHA expert provided a response dated in May 2006.  A copy of 
the opinion was sent to the veteran in May 2006.


FINDING OF FACT

The service-connected hypertension is shown as more likely 
than not to have played a causative role in the development 
of the veteran's currently demonstrated heart disorder, 
claimed as atrial fibrillation and congestive heart failure.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, his heart 
disorder, claimed as congestive heart failure and atrial 
fibrillation, is proximately due to or the result of the 
service-connected hypertension.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that the 
medical opinions and clinical records on file are sufficient 
to resolve the matter in the veteran's favor.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of the following:  his multiple 
contentions, including those raised at July 2005 VA hearing; 
service medical records; VA medical records; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2005). The Court of Appeals for 
Veterans Claims (Court) has held that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The competent evidence of record establishes that the veteran 
currently suffers from congestive heart failure and atrial 
fibrillation.  As discussed in below, several contradictory 
medical opinions have been obtained and associated with the 
claims folder regarding the question of whether the veteran's 
heart disability developed as a result of his service-
connected diabetes mellitus or hypertension.

In an August 2003 letter, Dr. L.V. indicated that the 
veteran's diabetes mellitus contributed to his cardiovascular 
disease.  In a July 2005 letter, Dr. C.T.M. reported that the 
veteran's diabetes mellitus was likely to have caused his 
heart problems.  

In May 2003, the veteran reported for a VA examination.  
After the examiner completed a physical examination and 
reviewed the veteran's claims file, he concluded that the 
veteran's heart condition did not appear to be related to his 
diabetes mellitus.  He opined that the veteran's heart 
condition may be related to the high doses of steroids he 
required due to his nonservice-connected pulmonary sarcoid.  

In order to reconcile these contradictory opinions, the Board 
requested a medical opinion from VHA regarding the question 
of whether a causal relationship existed between these 
disabilities.  In May 2006, a consulting cardiologist, Dr. 
J.R., noted the veteran's long-standing history of 
hypertension.  Dr. J.R. referred to the veteran's use of 
intermittent steroid therapy for sarcoidosis and concluded 
that there was a greater than 50 percent probability that the 
veteran's atrial fibrillation was related to his hypertensive 
heart disease and that it was more than 50 percent probable 
that atrial fibrillation led to an episode of congestive 
heart failure .  

Thus, in light of the medical opinions, the Board concludes 
that there is an approximate balance of positive and negative 
evidence regarding the question of whether the veteran's 
heart disability developed as a result of his service-
connected hypertension.  Therefore, by extending the benefit 
of the doubt to the veteran, the Board concludes that the 
veteran's heart disability, to include atrial fibrillation 
and congestive heart failure, is proximately due to or the 
result of his service-connected hypertension.  Hence, the 
Board finds that secondary service connection for a heart 
disability is warranted on this basis. 


ORDER

Service connection for a heart disability, as secondary to 
service-connected hypertension, is granted.


____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


